UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1672


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY, MARYLAND,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-01330-PJM)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derek   N.   Jarvis    appeals   from   the   district   court’s

order dismissing his complaint, without prejudice, because it

failed to contain a short, plain statement of facts, as required

by Fed. R. Civ. P. 8(a)(2).                 The order also denied Jarvis’

motion to recuse the district judge.

              Generally, a district court’s dismissal of a complaint

without prejudice is not appealable.             See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993) (holding that “a plaintiff may not appeal the dismissal of

his complaint without prejudice unless the grounds for dismissal

clearly indicate that no amendment [in the complaint] could cure

the defects in the plaintiff’s case”) (alteration in original)

(internal quotation marks omitted).             In this case, Jarvis would

be able to save his action by amending his complaint to comply

with   the     district    court’s    order.      Therefore,    the    district

court’s dismissal of Jarvis’ complaint without prejudice is not

an appealable final order.            Accordingly, we dismiss the appeal

for lack of jurisdiction.

              On appeal, Jarvis has filed a petition for writ of

mandamus seeking this court to compel the district court judge

to   recuse    himself     from   Jarvis’    proceeding     below.     Mandamus

relief is available only when the petitioner has a clear right

to the relief sought.         In re First Fed. Sav. & Loan Ass’n, 860

                                        2
F.2d 135, 138 (4th Cir. 1988).            Further, mandamus is a drastic

remedy and should only be used in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987).                  Jarvis has not

made such a showing.         Accordingly, we deny the petition for writ

of mandamus.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument    would   not   aid   the   decisional

process.

                                                                     DISMISSED




                                      3